EXHIBIT GENENTECH, INC. TAX REDUCTION INVESTMENT PLAN Restatement Effective Date: January1, 2008 (except as otherwise stated herein) TABLE OF CONTENTS Page SECTION 1 DEFINITIONS 2 1.1 Account or Participant’s Account 2 1.2 Affiliate 3 1.3 Alternate Payee 4 1.4 Beneficiary 4 1.5 Board of Directors 4 1.6 Catch-Up Contributions 4 1.7 Code 4 1.8 Committee 4 1.9 Company 4 1.10 Company Match Contributions 4 1.11 Company Stock 5 1.12 Company Stock Fund 5 1.13 Compensation 5 1.14 Compensation Limit 6 1.15 Disability 6 1.16 Elective Deferrals 6 1.17 Eligible Bonus 6 1.18 Eligible Commissions 7 1.19 Eligible Employee 7 1.20 Employee 7 1.21 Employee Pre-Tax Catch-Up Contributions 7 1.22 Employee Pre-Tax Contributions 8 1.23 Employer 8 1.24 Employer Contributions 8 1.25 Entry Date 8 1.26 ERISA 8 1.27 Highly Compensated Employee or HCE 8 1.28 Investment Funds 9 1.29 Investment Manager 9 1.30 Leased Employee 9 1.31 Leave of Absence 10 1.32 1934 Act 10 1.33 Non-Elective Contributions 10 1.34 Normal Retirement Age 10 1.35 Participant 10 1.36 Plan 11 1.37 Plan Year 11 1.38 Rollover Contributions 11 1.39 Roth Basic Contributions 11 1.40 Roth Catch-Up Contributions 11 TABLE OF CONTENTS (Continued) Page 1.41 Roth Rollover Contributions 11 1.42 Trust Agreement 11 1.43 Trust Fund 11 1.44 Trustee 12 1.45 Valuation Date 12 SECTION 2 ELIGIBILITY AND PARTICIPATION 12 2.1 Initial Eligibility 12 2.2 Employer Aggregation 12 2.3 Participation 12 2.4 Voluntary Suspension 13 2.5 Mandatory Suspension 14 2.6 Provision of Information 14 2.7 Termination of Participation 14 2.8 Acquisitions 15 2.9 Erroneous Participation 15 SECTION 3 ELECTIVE DEFERRALS 15 3.1 Employee Pre-Tax Contributions and Roth Basic Contributions 15 3.2 Catch-Up Contributions 19 3.3 Deferral Elections 19 3.4 Payment of Elective Deferrals 23 SECTION 4 EMPLOYER CONTRIBUTIONS 23 4.1 Company Match Contributions 23 4.2 Non-Elective Contributions 26 4.3 Timing 27 4.4 Periodic Contributions 27 4.5 Reinstatements 27 4.6 Profits Not Required 27 SECTION 5 ALLOCATION OF CONTRIBUTIONS AND INVESTMENTS 27 5.1 Elective Deferrals 27 5.2 Company Match Contributions 28 5.3 Non-Elective Contributions 28 5.4 Investment 29 5.5 Limitations on Allocations 29 SECTION 6 PARTICIPANT ACCOUNTS AND INVESTMENT FUNDS 33 6.1 Participant Accounts 33 6.2 Trust Fund Assets 34 6.3 Investment Funds 34 -ii- TABLE OF CONTENTS (Continued) Page 6.4 Valuation of Participants’ Accounts 36 6.5 Valuation of Shares 36 6.6 Statements of Account 37 6.7 Vesting of Participants’ Accounts 37 6.8 Forfeitures 37 SECTION 7 DISTRIBUTIONS 37 7.1 Events Permitting Distribution 37 7.2 Times for Distribution 38 7.3 Consent Requirement and Immediate Distributions 39 7.4 Form of Distribution 40 7.5 Company Stock Restrictions 43 7.6 Beneficiary Designations 43 7.7 Payments to Minors or Incompetents 44 7.8 Undistributable Accounts 45 SECTION 8 WITHDRAWALS, LOANS AND DOMESTIC RELATIONS ORDERS 45 8.1 General Rules 45 8.2 Hardship Withdrawal 46 8.3 Age 59½ Withdrawal 48 8.4 Withdrawal From Company Match Account at Normal Retirement Age 48 8.5 Withdrawal From Rollover Contributions Accounts 48 8.6 Loans to Participants 48 8.7 Qualified Domestic Relations Orders 52 8.8 Withdrawals and Distributions Relating to Military Service 53 SECTION 9 ADMINISTRATION OF THE PLAN 54 9.1 Plan Administrator 54 9.2 Committee 54 9.3 Actions by Committee 54 9.4 Powers of Committee 55 9.5 Fiduciary Responsibilities 56 9.6 Investment Responsibilities 57 9.7 Voting and Tender Offer Rights in Company Stock 58 9.8 Decisions of Committee 58 9.9 Administrative Expenses 58 9.10 Eligibility to Participate 58 9.11 Indemnification 59 SECTION 10 TRUST FUND, ROLLOVER CONTRIBUTIONS AND PLAN MERGERS 59 10.1 Trust Fund 59 10.2 No Diversion of Assets 60 -iii- TABLE OF CONTENTS (Continued) Page 10.3 Continuing Conditions 60 10.4 Change of Investment Alternatives 61 10.5 Rollover Contributions 61 10.6 Merger of Other Plans 63 SECTION 11 MODIFICATION OR TERMINATION OF PLAN 63 11.1 Employers’ Obligations Limited 63 11.2 Right to Amend or Terminate 63 11.3 Effect of Termination 64 SECTION 12 TOP-HEAVY PLAN 65 12.1 Top-Heavy Plan Status 65 12.2 Top-Heavy Plan Provisions 66 SECTION 13 GENERAL PROVISIONS 67 13.1 Plan Information 67 13.2 Inalienability 67 13.3 Rights and Duties 67 13.4 No Enlargement of Employment Rights 68 13.5 Apportionment of Duties 68 13.6 Merger, Consolidation or Transfer 68 13.7 Military Service 69 13.8 Applicable Law 70 13.9 Severability 70 13.10 Exhaustion of Claims Procedure and Right to Bring Legal Claim 70 13.11 Captions 70 APPENDIX A – Puerto Rico Supplement A-1 APPENDIX B – Plan-to-Plan Transfer of Tanox, Inc. 401(k) Plan Accounts B-1 -iv- GENENTECH, INC. TAX REDUCTION INVESTMENT PLAN (January1, 2008 Restatement) PREAMBLE GENENTECH,
